Exhibit 10.65

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

Effective June 28, 2016, the Compensation Committee of the Board of Directors of
Worthington Industries, Inc. (the “Registrant”) approved base salary increases
for the following named executive officers. Mr. Gilmore’s base salary increase
became effective June 1, 2016 to align with his position change. For Messrs.
Russell, Rose and Winland, base salary increases become effective September 1,
2016. The Registrant’s Chief Executive Officer, John P. McConnell, turned down
the base salary increase recommended for him by the Compensation Committee.

 

Name and Principal Position

   Base Salary  

Mark A. Russell

President and Chief Operating Officer of the Registrant

   $ 541,100   

B. Andrew Rose

Executive Vice President and Chief Financial Officer of the Registrant

   $ 489,100   

Geoffrey G. Gilmore

President, Worthington Cylinder Corporation

   $ 480,000   

Virgil L. Winland

Senior Vice President-Manufacturing of the Registrant

   $ 364,971   